Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling. The disclosure does not enable one of ordinary skill in the art to practice the invention without particular operating steps, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).

Therefore, claim 1 fails to state critical and essential method to the practice of the invention.
Dependent claims 2-19 are necessarily rejected since they depend upon rejected base claim.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a cold-field emission electron source, does not reasonably provide enablement for any possible type of electron source with emission sites formed by a reaction with any type of gas molecules. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Amending claim 1 to include above-mentioned steps of providing a cold cathode electron source including a tip having a tip surface, controlling operating temperature, operating pressure and reacting a gas and metal atoms under the electric field would overcome these rejections.


Claims 4, 9, 10, 11, 12, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original specification (based on a foreign patent application) does not cite the limitation “a damaged temperature for the tip”.
Claims 4, 9, 11 and 18 cites the limitation of the damaged temperature, which are not supported by the originally filed specification.
Dependent claims 10 and 12 are necessarily rejected since they depend upon rejected base claim.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Dependent claims 2-19 are necessarily rejected since they depend upon rejected base claim.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. 
As to claim 1, the omitted structural positive cooperative relationships are: a tip and a surface of the tip. 
In absence of essential structural positive relationship of the tip and the surface of the tip, it remains uncertain as to how the tip and the surface of the tip are structurally related to its associated element(s) and the claimed device. 

	Amending claim 1 to include positive limitations of the tip and the surface of the tip would overcome this particular rejection.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, last line: the term the “operating parameters” renders the claim indefinite and vague since it remains unclear/uncertain as to what elements could be considered as the operating parameters.
Claim 3: the term “and/or” renders the claim vague and indefinite since it cannot be ascertained as to whether the claim encompasses one element or two method steps.
Dependent claims 2 and 4-19 are necessarily rejected since they depend upon rejected base claim.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-11 of copending Application No. 16/966,911 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 4-11 of copending Application No. 16/966,911 cite applicant’s claimed method of operating an electron source including a tip, a surface of the tip, wherein the operating 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. As of the date of issuing this office action, claims 1 and 4-11 of copending Application No. 16/966,911 have been allowed but not patented yet.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 11, 13-15, 17, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Zhang et al (USPgPub 2015/0002009, of record).
As to claims 1, 2, 5 and 19, Zhang et al disclose a method of operating an electron source, the electron source including at least one tungsten hydrogen emission site fixed on a tip, wherein the emission site is a reaction product formed by metal atoms of a surface of the tip and gas molecules (Figs. 1-3; para. 0035-0038, 0041, 0045, 0046) under an electric field, and wherein the electron source operating method comprises:
	emitting electrons by controlling operating parameters (temperature and pressure/vacuum, continuous biased voltage etc.) of the electron source.
As to claim 3, Zhang et al disclose the method further including performing heat treatment on the electron source before or during the electron source emit electrons (para 0004). 
As to claim 4, 9, 11, 18, the limitation of “a damaged temperature for the tip” is not given patentable weight since it is not supported by the original specification (as mentioned earlier).
As to claims 7-9, the heat performing treatment disclosed by Zhang et al is interpreted as either continuous (constant) or pulse (variable or on/off) heat treatment.
.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al, as applied to claim 1.
As to claims 6, 10, 12 and 16, although Zhang et al do not disclose the operating temperature or value of the positive bias, as cited in applicant’s claims 6, 10, 12 and 16, it would have been obvious to one of ordinary skill in the art to select suitable operating temperature and positive bias value, since it has been held that where general conditions of the claim are discovered in the prior art, discovering the optimum or workable 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879